DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, as applied to claim 1 above, in view of Ikeda (US 9,775, 237).
Regarding claim 1, Yoshida, figure 2, discloses an interconnect substrate, comprising: a first insulating layer (1); and an interconnect layer (4) formed on a first surface of the first insulating layer; and a second insulating layer (L1, L2) formed on the first surface of the first insulating layer to cover the interconnect layer, wherein the second insulating layer includes a first resin layer (L1, ¶ 0028) and a second resin layer (L2, paragraph 0028), the first resin layer covering at least part of a surface of the interconnect layer exposed outside the first insulating layer (see figure), the second resin layer covering the first resin layer (see figure), wherein both the first resin layer and the second resin layer contain a resin and a filler (¶ 0028), and wherein a proportion of the resin in the first resin layer per unit area is higher than a proportion of the resin in the second resin layer per unit area (Obvious as Yoshida discloses inorganic filler is low in layer L1, resulting the resin in higher proportion, ¶ 0028, and abstract).
Additionally, Additionally, Ikeda (US 9,775,237), figure 1, discloses an interconnect carrier with a first insulating layer (25), an interconnect layer (24), and a second insulating layer (23) comprising a first resin layer (29) and a second resin layer (28), including filler in both resin layer. Ikeda further discloses filler in the first resin layer is 42 %, and that in the second resin layer is 77 %, resulting resin in the first resin layer more than 1.5.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Yoshida a proportion of the resin in the first resin layer per unit area is higher than a proportion of the resin in the second resin layer per unit area, as taught by Ikeda, in order to have better adhesion of the resin layer with the substrate avoiding crack and peeling.   

Regarding claim 2, Yoshida further discloses wherein the proportion of the resin in the first resin layer per unit area is greater than or equal to 1.5 times the proportion of the resin in the second resin layer per unit area (obvious as disclosed at paragraph 0014, Yoshida, and further disclosed by Ikeda, in order to have better adhesion of the resin layer with the substrate avoiding crack and peeling).
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 3, the modified board of Yoshida further discloses wherein a proportion of the filler in the first resin layer per unit area is lower than a proportion of the filler in the second resin layer per unit area (see explanation above, applied to claim 1 above, ¶ 0028, and abstract, and as disclosed by Ikeda).
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 4, the modified board of Yoshida further discloses wherein a thickness of the first resin layer is less than a thickness of the second resin layer (see figure, and further obvious as disclosed at paragraph 0162,  and as disclosed by Ikeda, in order to have better adhesion of the resin layer with the substrate avoiding crack and peeling ).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 5, the modified board of Yoshida further discloses wherein a content of the filler in the second resin layer as a whole is greater than or equal to 50 wt % (obvious in view of disclosure a ¶ 0014, and as disclosed by Ikeda in order to have better adhesion of the resin layer with the substrate avoiding crack and peeling).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 6, the modified board of Yoshida further discloses wherein a surface roughness of the surface of the interconnect layer exposed outside the first insulating layer is less than or equal to 200 nm (not disclosed by Yoshida, but roughness to enhance the adhesiveness with subsequent bonding is old and known in the art).

Regarding claim 7, the modified board of Yoshida further discloses a via interconnect embedded in the second insulating layer and extending through the first resin layer and the second resin layer to come in contact with the interconnect layer (not disclosed by Yoshida, but via hole for interconnection of layers in wiring board, as disclosed by Ikeda is old and known in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwayama (US 9,596,754), figure 2, discloses an interconnect carrier with a first insulating layer (1), an interconnect layer (2), and a second insulating layer (3,4) comprising a first resin layer (3) and a second resin layer (4), including filler.
Min (US 2014/0027163), figure 13, discloses an interconnect carrier with a first insulating layer (C, 210-220), an interconnect layer (230), and a second insulating layer (310, 340) comprising a first resin layer (310) and a second resin layer (340).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / August 26, 2022